Case 1:17-cv-11730-DJC Document 91-15 Filed 04/30/19 Page 1 of 19




                        EXHIBIT 16
   Case
     Case
        1:17-cv-11730-DJC
          1:17-cv-11730-DJCDocument
                             Document
                                    91-15
                                      7 Filed
                                           Filed
                                               09/13/17
                                                 04/30/19Page
                                                           Page
                                                              1 of
                                                                2 of
                                                                   4319



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

Ghassan Alasaad, Nadia Alasaad, Suhaib
Allababidi, Sidd Bikkannavar, Jérémie             COMPLAINT FOR INJUNCTIVE
Dupin, Aaron Gach, Ismail Abdel-Rasoul aka        AND DECLARATORY RELIEF
Isma’il Kushkush, Diane Maye, Zainab              (Violation of First and Fourth
Merchant, Mohammed Akram Shibly, and              Amendment rights)
Matthew Wright,

             Plaintiffs,                          No. 1:17-cv-11730-DJC

       v.

Elaine Duke, Acting Secretary of the U.S.
Department of Homeland Security, in her
official capacity; Kevin McAleenan, Acting
Commissioner of U.S. Customs and Border
Protection, in his official capacity; and
Thomas Homan, Acting Director of U.S.
Immigration and Customs Enforcement, in his
official capacity,

             Defendants.



                               AMENDED COMPLAINT

                            PRELIMINARY STATEMENT

       1.      This lawsuit challenges searches and seizures of smartphones, laptops, and

other electronic devices at the U.S. border in violation of the First and Fourth

Amendments to the U.S. Constitution. U.S. Customs and Border Protection (“CBP”) and

U.S. Immigration and Customs Enforcement (“ICE”) search travelers’ mobile electronic

devices pursuant to policies that do not require a warrant, probable cause, or even

reasonable suspicion that the device contains contraband or evidence of a violation of

immigration or customs laws. Today’s electronic devices contain troves of data and

personal information that can be used to assemble detailed, comprehensive pictures of



                                             1
   Case
    Case1:17-cv-11730-DJC
          1:17-cv-11730-DJC Document
                             Document91-15
                                      7 Filed
                                           Filed
                                              09/13/17
                                                 04/30/19Page
                                                           Page
                                                              10 3ofof4319



extraordinarily invasive of travelers’ privacy. With little effort, an officer without

specialized training or equipment can conduct thorough manual searches, including by

opening and perusing various stored files, programs, and apps, or by using a device’s

built-in keyword-search function. The device searches at issue in Riley, which the

Supreme Court held were unlawful without a search warrant based on probable cause,

were manual searches.

          42.   The accessibility of cloud-based content on smartphones and other

electronic devices—including email, social media, financial records, or health services—

further expands the amount of private information officers could view during a manual

search.

          43.   In a forensic search, border officials use sophisticated tools, such as

software programs or specialized equipment, to evaluate information contained on a

device. Although there are different types of forensic searches, many of them begin with

agents making a copy of some or all data contained on a device. Forensic tools can

capture all active files, deleted files, files in allocated and unallocated storage space,

metadata related to activities or transactions, password-protected or encrypted data, and

log-in credentials and keys for cloud accounts. They also are able to capture the same

kinds of information that can be viewed in a manual search. Officials then can analyze

the data they have copied using powerful programs that read and sort the device’s data

even more efficiently than through manual searches.

          44.   CBP and ICE use various sophisticated tools to conduct forensic searches.

For example, a CBP officer told Mr. Bikkannavar that “algorithms” were used to search

the contents of his phone, indicating the use of one or more forensic tools. Likewise, an




                                              10
   Case
    Case1:17-cv-11730-DJC
          1:17-cv-11730-DJC Document
                             Document91-15
                                      7 Filed
                                           Filed
                                              09/13/17
                                                 04/30/19Page
                                                           Page
                                                              11 4ofof4319



ICE agent attempted to image Mr. Wright’s laptop with MacQuisition software, and a

CBP forensic scientist extracted data from the SIM card in Mr. Wright’s phone and from

his camera.

       45.     Searches of electronic devices by CBP and ICE, regardless of the method

used, are extraordinarily invasive of travelers’ privacy, given the volume and detail of

highly sensitive information that the devices contain.

       46.     Searches of electronic devices also impinge on constitutionally protected

speech and associational rights, including the right to speak anonymously, the right to

private association, the right to gather and receive information, and the right to engage in

newsgathering. For example, CBP officers twice searched the contents of Mr. Dupin’s

phone, which contained his confidential journalistic work product, including reporting

notes and images, source contact and identifying information, and communications with

editors. Similarly, on three separate occasions, officers searched the contents of Mr.

Kushkush’s phones, which he used for his work as a journalist, and which contained his

work product, work-related photos, and lists of contacts. Such warrantless searches of

travelers’ electronic devices unconstitutionally chill the exercise of speech and

associational rights protected by the First Amendment.

       47.     Border searches of electronic devices typically occur in the “secondary

inspection” or “secondary screening” area of a port of entry. The secondary inspection

environment is inherently coercive. Officers wear government uniforms and carry

weapons, and they command travelers to enter and remain in the secondary inspection

areas. Travelers are not free to exit those areas until officers permit them to leave. The

areas are unfamiliar to travelers and closed off from the public areas of the airports or




                                             11
   Case
    Case1:17-cv-11730-DJC
          1:17-cv-11730-DJC Document
                             Document91-15
                                      7 Filed
                                           Filed
                                              09/13/17
                                                 04/30/19Page
                                                           Page
                                                              17 5ofof4319



period of ICE confiscation is 30 days, ICE supervisors may extend this period under

undefined “circumstances . . . that warrant more time.” ¶ 8.3.1.



                    BORDER SEARCHES AND CONFISCATIONS
                     OF PLAINTIFFS’ ELECTRONIC DEVICES

                           Ghassan Alasaad and Nadia Alasaad

                                          Search 1

       62.       On July 7, 2017, Plaintiffs Ghassan and Nadia Alasaad drove with their

daughters and other family members from Revere, Massachusetts, to Quebec for a family

vacation. During their return trip on July 12, 2017, they entered the United States at the

border crossing near Highgate Springs, Vermont. Ghassan Alasaad had an unlocked

smartphone, and Nadia Alasaad had a locked smartphone.

       63.       The Alasaads’ 11-year-old daughter was ill and had a high fever.

       64.       CBP officers directed them to secondary inspection. Mr. Alasaad

explained that his daughter was ill and needed care. Nevertheless, a CBP officer took Mr.

Alasaad into a small room for questioning.

       65.       The Alasaads observed a CBP officer in the waiting room manually

searching Mr. Alasaad’s unlocked phone, which CBP officers had retrieved from the

Alasaads’ car.

       66.       The Alasaads told a CBP supervisor that their daughter’s fever had

worsened. The supervisor responded that they would have to continue waiting. Mr.

Alasaad asked why the family was being detained and searched. The supervisor

responded that he had simply felt like ordering a secondary inspection.




                                             17
   Case
    Case1:17-cv-11730-DJC
          1:17-cv-11730-DJC Document
                             Document91-15
                                      7 Filed
                                           Filed
                                              09/13/17
                                                 04/30/19Page
                                                           Page
                                                              19 6ofof4319



were told, the Alasaads understood that they would need to wait several hours for their

phones to be searched. Exhausted and desperate to attend to their daughter’s health, the

Alasaads departed without their phones. CBP officers coerced them into leaving their

phones at the border, with the threat of several more hours of detention.

          71.   The family departed after approximately six hours of detention.

          72.   Approximately fifteen days later, CBP returned the two phones to the

Alasaads. On information and belief, CBP’s search and seizure of Mr. Alasaad’s phone

damaged its functionality. Soon after CBP returned the phone to him, he attempted to

access certain media files in his WhatsApp application, including videos of his daughter’s

graduation. The phone displayed the message, “Sorry, this media file doesn’t exist on

your internal storage.” This problem did not occur prior to CBP’s search and seizure of

the phone.

                                         Search 2

          73.   On August 28, 2017, Ms. Alasaad and her 11-year-old daughter arrived

from Morocco, where they had been visiting family, in New York’s John F. Kennedy

International Airport. Ms. Alasaad was not carrying her smartphone with her because she

had lost it while traveling. Her daughter was traveling with a locked smartphone.

          74.   CBP officers directed Ms. Alasaad and her daughter to a secondary

inspection area. While questioning Ms. Alasaad, officers asked her to produce her phone.

Ms. Alasaad informed the officers that she had lost it. Officers then searched Ms.

Alasaad’s handbag and found the smartphone her daughter was using. The phone was

locked.




                                            19
   Case
    Case1:17-cv-11730-DJC
          1:17-cv-11730-DJC Document
                             Document91-15
                                      7 Filed
                                           Filed
                                              09/13/17
                                                 04/30/19Page
                                                           Page
                                                              20 7ofof4319



        75.    CBP officers directed Ms. Alasaad to unlock the phone. Ms. Alasaad

informed the officers that she did not know the password. The officers then directed Ms.

Alasaad’s daughter to write down the password on a piece of paper. She did so, because

the environment was coercive, and because she was an 11-year old obeying an instruction

from an adult. A CBP officer took the phone to another room for approximately 15

minutes.

        76.    On information and belief, one or more CBP officers searched this phone

during this time. They had the means to do so (Ms. Alasaad’s daughter had provided the

password to unlock it), and they had no reason to order her to unlock it other than to

search it.

                                    Suhaib Allababidi

        77.    On January 21, 2017, Mr. Allababidi returned from a business trip on a

flight from Dubai, United Arab Emirates, to Dallas, Texas. He carried with him a locked

smartphone that he used regularly for both personal and business matters inside the

United States. He also carried an unlocked smartphone that he had brought on the trip

because it enabled him to communicate easily while overseas.

        78.    At the passport control area in the Dallas-Fort Worth airport, a CBP

officer directed Mr. Allababidi to a secondary inspection area. There, as CBP officers

searched his belongings, Mr. Allababidi observed a CBP officer seize and manually

search his unlocked phone for at least 20 minutes. The officer then returned the phone to

Mr. Allababidi.

        79.    The officer then ordered Mr. Allababidi to unlock his other phone.

Concerned about officers accessing private information on his phone, Mr. Allababidi




                                            20
    Case
     Case1:17-cv-11730-DJC
           1:17-cv-11730-DJC Document
                              Document91-15
                                       7 Filed
                                            Filed
                                               09/13/17
                                                  04/30/19Page
                                                            Page
                                                               21 8ofof4319



declined to do so. CBP officers responded by confiscating both phones, including the

unlocked phone that the officer had already searched and returned to him.

         80.    The government returned the unlocked phone to Mr. Allababidi more than

two months later. After more than seven months, CBP still has not returned the locked

phone to him.

                                     Sidd Bikkannavar

         81.    On January 31, 2017, Mr. Bikkannavar flew into Houston, Texas, from

Santiago, Chile, where he had been on vacation. He traveled with a locked smartphone

that is the property of his employer, NASA’s Jet Propulsion Laboratory (“JPL”).

Consistent with his employer’s policies, Mr. Bikkannavar used the phone for both work

and personal matters.

         82.    At the passport control area of the Houston airport, CBP officers escorted

Mr. Bikkannavar to a secondary inspection area. A CBP officer seized Mr. Bikkannavar’s

phone. The officer coerced Mr. Bikkannavar into disclosing his phone’s password.

Specifically:

                a.      The secondary inspection setting is inherently coercive. Supra ¶¶

47–48.

                b.      A CPB officer had handed Mr. Bikkannavar a CBP form titled

“Inspection of Electronic Devices.”8 It stated in relevant part: “All persons, baggage, and

merchandise . . . are subject to inspection, search and detention. . . . [Y]our electronic

device(s) has been detained for further examination, which may include copying. . . .

CBP may retain documents or information . . . . Consequences of failure to provide

8
  https://www.cbp.gov/sites/default/files/documents/inspection-electronic-devices-
tearsheet.pdf.

                                              21
   Case
    Case1:17-cv-11730-DJC
          1:17-cv-11730-DJC Document
                             Document91-15
                                      7 Filed
                                           Filed
                                              09/13/17
                                                 04/30/19Page
                                                           Page
                                                              24 9ofof4319



                c.     When Mr. Dupin had told a CBP officer that he was frustrated by

the delay in his processing, the officer responded by putting his hand on the holster of his

gun and ordering Mr. Dupin to sit down and wait.

       90.      A CBP officer searched Mr. Dupin’s phone for about two hours. During

some of this time, Mr. Dupin observed the officer manually searching his phone. At other

times, the officer took Mr. Dupin’s phone into another room and returned periodically to

ask Mr. Dupin questions about the contents of the phone, including his photos, emails,

and contacts.

       91.      After Mr. Dupin had spent about two hours in the smaller room, the

officers returned Mr. Dupin’s phone to him and told him he could leave.

                                             Search 2

       92.      On December 23, 2016, Mr. Dupin traveled by bus with his seven-year-

old daughter from Montreal to New York City. Mr. Dupin carried the same locked

smartphone with him.

       93.      Mr. Dupin and his daughter arrived at the customs checkpoint at the U.S.

border near midnight. A CBP officer directed Mr. Dupin and his daughter to a secondary

inspection area, where they waited and tried to sleep. CBP officers arrived and asked Mr.

Dupin some of the same questions officers had asked him in Miami.

       94.      During the questioning, the officers seized Mr. Dupin’s phone and ordered

him to provide the password to the phone. As on the day before, Mr. Dupin had no

meaningful choice and provided the password.

       95.      The officers coerced Mr. Dupin into unlocking his phone. Specifically:




                                             24
  Case
    Case
       1:17-cv-11730-DJC
         1:17-cv-11730-DJCDocument
                            Document
                                   91-15
                                     7 Filed
                                          Filed
                                              09/13/17
                                                04/30/19Page
                                                          Page
                                                             2510
                                                                of of
                                                                   4319



               a.      The secondary inspection setting is inherently coercive. Supra ¶¶

47–48.

               b.      Mr. Dupin again understood, based on the CBP officers’ tone and

demeanor, that they were commanding him to disclose his password.

               c.      It was the middle of the night, and the bus on which Mr. Dupin and

his daughter had been traveling had already departed. Mr. Dupin did not know how or

when he would be able to catch another bus to New York City.

               d.      Mr. Dupin was traveling with his young daughter. When the

officers ordered Mr. Dupin to unlock his phone, his exhausted daughter was trying to

sleep in his lap. Mr. Dupin feared that if he refused to unlock his phone, the officers

would escalate the encounter, which would upset and frighten his daughter.

         96.   A CBP officer took Mr. Dupin’s phone into another room for about four

hours. During this time, one or more CBP officers searched the phone. An officer

periodically returned to ask Mr. Dupin questions about the contents of the phone,

including specific photos and emails.

         97.   After approximately seven hours of detention on the morning of Christmas

Eve, officers returned the phone to Mr. Dupin and told him that he and his daughter could

catch another bus to New York City.

                                        Aaron Gach

         98.   On February 23, 2017, Mr. Gach arrived at San Francisco International

Airport on a flight from Belgium, where he had participated in an art exhibition

displaying works that could be considered critical of the government. He traveled with a

locked smartphone.




                                             25
  Case
    Case
       1:17-cv-11730-DJC
         1:17-cv-11730-DJCDocument
                            Document
                                   91-15
                                     7 Filed
                                          Filed
                                              09/13/17
                                                04/30/19Page
                                                          Page
                                                             2611
                                                                of of
                                                                   4319



         99.     A CBP officer directed Mr. Gach to a secondary inspection area, where

two CBP officers asked him detailed questions about his work as an artist and the

exhibition in Belgium and told him they needed to search his phone. Mr. Gach responded

that he did not want the officers to search his phone, and he asked what specific

information the officers were seeking. They refused to identify any information in

response.

         100.    The CBP officers asked Mr. Gach why he did not want to submit his

phone for a search. Mr. Gach responded that he believes strongly in the U.S. Constitution

and in his right to privacy. The officers told Mr. Gach that his phone would be held for an

indeterminate amount of time if he did not disclose his password. The CBP officers

continued to demand that Mr. Gach submit to a phone search. Because he had no

meaningful choice, Mr. Gach entered his password and handed over his unlocked phone.

         101.    The officers coerced Mr. Gach into unlocking his phone. Specifically:

                 a.     The secondary inspection setting is inherently coercive. Supra ¶¶

47–48.

                 b.     The officers repeatedly demanded that Mr. Gach produce his

phone for a search.

                 c.     The CBP officers told Mr. Gach that they would keep his phone

for an indeterminate amount of time if he did not unlock his phone for a search.

            102. The officers refused to conduct a search of the phone in Mr. Gach’s

presence. Instead, they took it behind a dividing wall for approximately 10 minutes.




                                             26
   Case
     Case
        1:17-cv-11730-DJC
          1:17-cv-11730-DJCDocument
                             Document
                                    91-15
                                      7 Filed
                                           Filed
                                               09/13/17
                                                 04/30/19Page
                                                           Page
                                                              2712
                                                                 of of
                                                                    4319



       103.    On information and belief, one or more CBP officers searched Mr. Gach’s

phone during this time. They had the means to do so (Mr. Gach had unlocked it), and

they had no reason to order him to unlock it other than to search it.

       104.    The CBP officers then returned Mr. Gach’s phone and permitted him to

leave the secondary inspection area.

                                    Isma’il Kushkush

                                         Search 1

       105.    On January 9, 2016, Mr. Kushkush traveled to New York City from

Stockholm, Sweden, where he had been conducting research for his master’s thesis on

refugees for Columbia Journalism School. He had a locked laptop computer and two

unlocked cell phones, one being a smartphone, with him. He uses his laptop and phones

for his work as a journalist.

       106.    Upon Mr. Kushkush’s arrival at New York’s John F. Kennedy

International Airport, CBP officers took him to a secondary inspection area, where they

questioned him and searched his belongings. The officers searched his notebooks, which

contained information related to his work as a journalist, and asked him about the

contents of the notebooks.

       107.    The CBP officers took Mr. Kushkush’s laptop and two phones out of his

sight for approximately 20 minutes. On information and belief, one or more CBP officers

searched Mr. Kushkush’s two phones during this time, either manually or forensically.

The officers returned the devices to Mr. Kushkush and permitted him to leave after he

had spent approximately three hours in the secondary inspection area.




                                             27
  Case
    Case
       1:17-cv-11730-DJC
         1:17-cv-11730-DJCDocument
                            Document
                                   91-15
                                     7 Filed
                                          Filed
                                              09/13/17
                                                04/30/19Page
                                                          Page
                                                             2913
                                                                of of
                                                                   4319



information and belief, one or more CBP officers searched Mr. Kushkush’s unlocked

devices during that time, either manually or forensically.

          113.   The officers returned the devices to Mr. Kushkush and permitted him to

leave after he had spent about one and a half hours in the secondary inspection area.

                                          Search 3

          114.   On July 30, 2017, Mr. Kushkush traveled by bus from Middlebury,

Vermont, where he was attending a language program at Middlebury College, to

Montreal, Quebec, along with other students in the program. They returned the following

day, on July 31, 2017, and entered the United States at Highgate Springs, Vermont. Mr.

Kushkush carried a locked smartphone with him.

          115.   A CBP officer directed Mr. Kushkush to secondary inspection, where he

waited for approximately one hour. An officer then demanded Mr. Kushkush’s phone and

the password to unlock it. The officer stated that he could seize the phone if Mr.

Kushkush did not cooperate. Because he had no meaningful choice, Mr. Kushkush

unlocked his phone and stated that he was doing so against his will.

          116.   Mr. Kushkush was coerced into unlocking his phone. Specifically:

                 a.     The secondary inspection setting is inherently coercive. Supra ¶¶

47–48.

                 b.     The CBP officer told Mr. Kushkush that he would keep his phone

for an indeterminate amount of time if Mr. Kushkush did not unlock his phone for a

search.

          117.   The CBP officer wrote down the password to Mr. Kushkush’s phone as he

unlocked it and took the phone out of Mr. Kushkush’s sight for at least one hour. On




                                             29
  Case
    Case
       1:17-cv-11730-DJC
         1:17-cv-11730-DJCDocument
                            Document
                                   91-15
                                     7 Filed
                                          Filed
                                              09/13/17
                                                04/30/19Page
                                                          Page
                                                             3014
                                                                of of
                                                                   4319



information and belief, one or more CBP officers then searched the phone, either

manually or forensically: they had the means to do so (Mr. Kushkush had unlocked it),

and they had no reason to order him to unlock the phone other than to search it.

         118.   After nearly three hours, two CBP officers directed Mr. Kushkush to a

separate room, where they questioned him about his work as a journalist.

         119.   The officers permitted Mr. Kushkush to leave after he had spent

approximately three and a half hours in the customs inspection building. He was given

his phone to take with him.

                                        Diane Maye

         120.   On June 25, 2017, Ms. Maye flew from Oslo, Norway, to Miami, Florida.

She was on her way home after a vacation in Europe. She was traveling with a locked

laptop computer and a locked smartphone.

         121.   Upon landing, a CBP officer seized Ms. Maye’s computer and phone and

ordered her to unlock the devices. Because she had no meaningful choice, Ms. Maye

unlocked both devices.

         122.   An officer coerced Ms. Maye into unlocking her computer and phone.

Specifically:

                a.     The secondary inspection setting is inherently coercive. Supra ¶¶

47–48.

                b.     She was confined alone with two CBP officers in a small room that

felt to her like a police station. An officer had ordered her to enter the room.

                c.     Ms. Maye understood, based on the CBP officers’ tone and

demeanor, that they were commanding her to unlock her devices.




                                             30
   Case
     Case
        1:17-cv-11730-DJC
          1:17-cv-11730-DJCDocument
                             Document
                                    91-15
                                      7 Filed
                                           Filed
                                               09/13/17
                                                 04/30/19Page
                                                           Page
                                                              3115
                                                                 of of
                                                                    4319



               d.      Ms. Maye was exhausted after 24 hours of continuous travel, and

she needed to communicate with her husband, who was waiting for her.

       123.    Ms. Maye observed a CBP officer manually search her unlocked laptop.

       124.    A CBP officer seized Ms. Maye’s unlocked phone for approximately two

hours. On information and belief, one or more CBP officers searched Ms. Maye’s phone

during this time: they had the means to do so (Ms. Maye had unlocked it), and they had

no reason to order her to unlock it other than to search it.

                                     Zainab Merchant

       125.    Zainab Merchant is the founder and editor of Zainab Rights, a media

organization that publishes multimedia content on the Internet on current affairs, politics,

and culture, and she is a graduate student at Harvard University.

       126.    In March 2017, Ms. Merchant traveled from her home in Orlando, Florida

to Toronto, Ontario to visit her uncle. On March 5, 2017, she went to the Toronto airport

for her flight home to Orlando. She carried with her a locked laptop and a locked

smartphone.

       127.    At a U.S. customs preclearance station at the Toronto airport, she was

directed to a secondary inspection area.

       128.    CBP officers took Ms. Merchant’s laptop out of her sight.

       129.    CBP officers told her to turn over her smartphone. Ms. Merchant, who

wears a headscarf in public in accordance with her religious beliefs, did not want to turn

over the phone because it contained pictures of her without her headscarf that she did not

want officers to see. It also contained information and communications related to her blog

site. She told the CBP officers she would turn over the phone, but would not unlock it. A




                                              31
  Case
    Case
       1:17-cv-11730-DJC
         1:17-cv-11730-DJCDocument
                            Document
                                   91-15
                                     7 Filed
                                          Filed
                                              09/13/17
                                                04/30/19Page
                                                          Page
                                                             3316
                                                                of of
                                                                   4319



       135.    Ms. Merchant’s laptop and phone were out of her sight for approximately

one and a half hours. On information and belief, one or more CBP officers searched her

laptop and phone during this time: they had the means to do so (they had the passwords),

and they had no reason to seize the laptop and phone other than to search them. When the

CBP officers returned the phone to Ms. Merchant and she unlocked it, the Facebook

application was open to the “friends” page. It had not been open to that page when she

had given up the phone.

                                      Akram Shibly

                                         Search 1

       136.    Akram Shibly drove from his home in Buffalo, New York, to Toronto,

Ontario, in late December 2016 for his job as a professional filmmaker. He returned on

January 1, 2017, and sought to enter the United States at the Lewiston-Queenston Bridge

in New York. He was traveling with a locked smartphone.

       137.    At the customs checkpoint, a CBP officer directed Mr. Shibly to a

secondary inspection area, where officers told Mr. Shibly to fill out a form with

information that included, among other things, his phone’s password. Mr. Shibly left that

line of the form blank. A CBP officer examined the completed form and ordered Mr.

Shibly to provide his password. Mr. Shibly told the officer that he did not feel

comfortable doing so. In an accusatory manner, the officer told Mr. Shibly that if he had

nothing to hide, then he should unlock his phone.

       138.    Because he had no meaningful choice, Mr. Shibly disengaged the lock

screen of his phone, which the officer then took from him.

       139.    The officer coerced Mr. Shibly into unlocking his phone. Specifically:




                                            33
   Case
     Case
        1:17-cv-11730-DJC
          1:17-cv-11730-DJCDocument
                             Document
                                    91-15
                                      7 Filed
                                           Filed
                                               09/13/17
                                                 04/30/19Page
                                                           Page
                                                              3417
                                                                 of of
                                                                    4319



                a.     The secondary inspection setting is inherently coercive. Supra ¶¶

47–48.

                b.     Mr. Shibly understood, based on the CBP officer’s tone and

demeanor, that the officer was commanding him to disclose his password.

                c.     Mr. Shibly feared that if he refused to unlock his phone, the officer

would assume he had done something wrong and treat him accordingly. Among other

things, Mr. Shibly feared that if he refused to unlock his phone, the officer would detain

him for the rest of the day.

         140.   The CBP officer took Mr. Shibly’s phone out of his sight for at least one

hour. On information and belief, one or more CBP officers searched Mr. Shibly’s phone

during this time: they had the means to do so (Mr. Shibly had unlocked it), and they had

no reason to order him to unlock it other than to search it.

         141.   A CBP officer also coerced Mr. Shibly into disclosing his social media

identifiers. On information and belief, CBP officers used this information to facilitate

their search of Mr. Shibly’s phone as a portal to search his cloud-based apps and content.

         142.   A CBP officer returned Mr. Shibly’s phone and permitted him to leave the

customs inspection building.

                                          Search 2

         143.   On January 4, 2017, Mr. Shibly again drove from Buffalo to the Toronto

area for a social outing. He returned later that day and again sought to enter the United

States at the Lewiston-Queenston Bridge in New York. He was traveling with the same

smartphone, but this time it was not locked, because he had not restored the lock screen

that he had disengaged during the prior border crossing.




                                             34
   Case
     Case
        1:17-cv-11730-DJC
          1:17-cv-11730-DJCDocument
                             Document
                                    91-15
                                      7 Filed
                                           Filed
                                               09/13/17
                                                 04/30/19Page
                                                           Page
                                                              3618
                                                                 of of
                                                                    4319



         149.   The CBP officers confiscated Mr. Wright’s devices on instructions from

ICE’s Homeland Security Investigations (“HSI”), which sought “further forensic

review,” according to CBP documents disclosed to Mr. Wright under the Freedom of

Information Act and Privacy Act (“FOIA/PA”).

         150.   An officer informed Mr. Wright that it might take CBP as long as a year to

return his devices to him.

         151.   Soon after leaving the airport, Mr. Wright spent $2,419.97 for a new

laptop and phone. He is a computer programmer, and his livelihood depends on these

tools.

         152.   CBP records show that HSI “attempted to image” Mr. Wright’s laptop

with MacQuisition software. Also, a CBP forensic scientist extracted data from the SIM

card in Mr. Wright’s phone and from his camera, stored the data on three thumb drives,

and sent those thumb drives to other CBP officers.

         153.   CBP did not find any “derogatory” information about Mr. Wright, in his

devices or otherwise, according to a CBP document disclosed to Mr. Wright under the

FOIA/PA.

         154.   Mr. Wright received his devices 56 days after CBP had confiscated them.

         155.   On information and belief, CBP retained the information it extracted from

Mr. Wright’s devices:

                a.        CBP extracted data from Mr. Wright’s devices. Supra ¶ 152.

                b.        The 2009 CBP Policy provides that if a CBP officer destroys the

information extracted from a traveler’s device, then the agent must document the

destruction. ¶ 5.3.1.2.




                                              36
  Case
    Case
       1:17-cv-11730-DJC
         1:17-cv-11730-DJCDocument
                            Document
                                   91-15
                                     7 Filed
                                          Filed
                                              09/13/17
                                                04/30/19Page
                                                          Page
                                                             3719
                                                                of of
                                                                   4319



               c.         CBP’s documentation of its search and seizure of Mr. Wright’s

devices, disclosed to Mr. Wright under the FOIA/PA, does not reflect such destruction.

                     FACTS RELEVANT TO ALL PLAINTIFFS

       156.    All Plaintiffs face a likelihood of future injury caused by the challenged

policies and practices:

               a.         Defendants adopted the policies and practices discussed above

related to searching and seizing electronic devices at the border. The frequency with

which border officials enforce these policies and practices against travelers is rapidly

growing. Supra ¶ 38.

               b.         All Plaintiffs have traveled across the U.S. border with their

electronic devices multiple times. All Plaintiffs will continue to do so in the future.

               c.         When Plaintiffs cross the U.S. border, they will be subject to

CBP’s and ICE’s policies and practices. Thus, all Plaintiffs are at great risk of

constitutional harm, namely, search and seizure of their devices absent a warrant,

probable cause or reasonable suspicion that their electronic devices contain contraband or

evidence of a violation of immigration or customs laws. There is nothing that Plaintiffs

can do to avoid this harm, except to forego international travel or to travel without any

electronic devices, which would cause great hardship.

       157.    On information and belief, Plaintiffs are suffering the ongoing harm of

CBP and ICE retaining (a) content copied from their devices or records reflecting content

observed during searches of their devices, (b) content copied from their cloud-based

accounts accessed through their devices or records reflecting content from their cloud-




                                               37
